Appeal by employer and carrier from an award of disability benefits by the Workmen’s Compensation Board, and filed June 19, 1952. Claimant sustained a retinal detachment in the left eye resulting in total loss of vision in that eye. He alleges that he sustained an accident on November 5, 1947, when he bumped his head against a pipe fitting while engaged in his employment as an engineer in a hotel. A claim for compensation was not filed until April 9, 1949. Appellants raise three questions: 1, accident; 2, notice; and 3, causal relation. While there is a sharp conflict of testimony bearing upon all three questions, the board has found that claimant sustained an industrial accident; that the employer had notice thereof shortly thereafter and was not prejudiced by the delay in filing; and that the resultant loss of sight in the eye was causally connected with the accident. There is evidence in the record to sustain all three findings and only questions of fact are presented. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.